DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 	Applicant is reminded that their abstract should be at least 50 words in length and not to exceed 150 words in length.

Claim Objections
Claim 85 is objected to because of the following informalities:  Claim 85 recites “at least at least” this should read “at least”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 20, 24, 33, 75, 80-81, and 116-118 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day et al. (US 2013/0144400).
 	Regarding claim 1, Day et al. disclose a medical implant comprising a plurality of biocomposite layers, the biocomposite comprising a polymer (¶53-54) and a plurality of continuous reinforcement fibers (¶42, ¶53-54, figures 12-13), such that each layer comprises said biocomposite, wherein said fibers are uni-directionally aligned within each layer (figures 12-13) wherein said implant is bioabsorbable (¶53) and said polymer is biodegradable (¶53-54, PLA/PGA); wherein said fibers are continuous fibers. wherein said continuous fibers are longer than 4 mm (¶28).
 	Regarding claim 20, Day et al. disclose the continuous fibers are longer than 8 mm, 12 mm, 16 mm or 20 mm (¶28).
 	Regarding claim 24, Day et al. disclose a reinforcing fiber length of at least a portion of said fibers is at least 50%, 60%, 75% of a longitudinal length of the implant; or wherein said reinforcing fiber length of a majority of said fibers is at least 50%, 60% or 75% of said longitudinal length of the implant (this is taught by Day et al. as each fiber comprises the entire length of the implant, as the implant does not span a length greater than the fibers as the implant does not extend beyond the fibers that it is comprised of, the length of the fibers control the “length” of the device).
 	Regarding claim 33, Day et al. disclose a diameter of said fibers is in a range of 0.1-100 µm, 1-20 µm, 4-16 µm, 6-20 µm, 10-18 µm or 14-16 µm (¶6-8, ¶24, ¶43, ¶50, ¶52). 	Regarding claim 75, Day et al. disclose the fibers are present as part of fiber bundles (figures 12-13).
 	Regarding claim 80, Day et al. disclose wherein said biodegradable polymer comprises a homopolymer or a copolymer; wherein said copolymer comprises a random copolymer, block copolymer, or graft copolymer; wherein said polymer comprises a linear polymer, a branched polymer, or a dendrimer, of natural or synthetic origin; and wherein said polymer comprises lactide, glycolide, caprolactone, valerolactone, carbonates (e.g., trimethylene carbonate, tetramethylene carbonate, and the like), dioxanones (e.g., 1,4-dioxanone), 6-valerolactone, 1,dioxepanones )e.g., 1,4-dioxepan-2-one and 1,5-dioxepan-2-one), ethylene glycol, ethylene oxide, esteramides, y-ydroxyvalerate, -hydroxypropionate, alpha-hydroxy acid, hydroxybuterates, poly (ortho esters), hydroxy alkanoates, tyrosine carbonates, polyimide carbonates, polyimino carbonates such as poly (bisphenol A-iminocarbonate) and poly (hydroquinoneiminocarbonate,(polyurethanes, polyanhydrides, polymer drugs (e.g., polydiflunisol, polyaspirin, and protein therapeutics), sugars; starch, cellulose and cellulose derivatives, polysaccharides, collagen, chitosan, fibrin, hyaluronic acid, polypeptides, proteins, poly (amino acids), polylactides (PLA), poly-L-lactide (PLLA), poly-DL-lactide (PDLLA); polyglycolide (PGA); copolymers of glycolide, glycolide/trimethylene carbonate copolymers (PGA/TMC); other copolymers of PLA, such as lactide/tetra methylglycolide copolymers, lactide/trimethylene carbonate copolymers, lactide/d-valerolactone copolymers, lactide/E- caprolactone copolymers, L-lactide/DL-lactide copolymers, glycolide/L-lactide copolymers (PGA/PLLA), polylactide-co-glycolide; terpolymers of PLA, such as lactide/glycolide/trimethylene carbonate terpolymers, lactide/glycolide/ E -caprolactone terpolymers, PLA/polyethylene oxide copolymers; polydepsipeptides; unsymmetrically- 3,6-substituted poly-1,4-dioxane-2,5-diones; polyhydroxyalkanoates; such as polyhydroxybutyrates (PHB); PHB/b-hydroxyvalerate copolymers (PHB/PHV); poly-b-hydroxypropionate (PHPA); poly-p-dioxanone (PDS); poly-d-valerolactone - poly- E-capralactone, poly(E-caprolactone-DL-lactide) copolymers; methylmethacrylate-N-vinyl pyrrolidone copolymers; polyesteramides; polyesters of oxalic acid; polydihydropyrans; polyalkyl-2- cyanoacrylates; polyurethanes (PU); polyvinylalcohol (PVA); polypeptides; poly-b-malic acid (PMLA): poly-b-alkanbic acids; polycarbonates; polyorthoesters; polyphosphates; poly(ester anhydrides); and mixtures thereof; and derivatives, copolymers and mixtures thereof (¶53-54).
 	Regarding claim 81, Day et al. disclose the polymer is selected from the group consisting of PLLA, PDLA, PGA, PLGA, PCL, PLLA-PCL and a combination thereof (¶5557).
 	Regarding claim 116, Day et al. disclose the fibers are arranged in bundles within each layer (figures 12-13).
 	Regarding claim 117, Day et al. disclose the layers are arranged in circular bundles (figures 12-13).
 	Regarding claim 118, Day et al. disclose a method of treatment for an orthopedic application in a subject in need of treatment thereof, comprising implanting to the subject the medical implant of claim 1 (¶22, ¶29, ¶32).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 39, 50 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2013/0144400).
 	Regarding claim 3, Day et al. disclose the claimed invention except for the express teaching of the biodegradable polymer is embodied in a biodegradable composite comprising between 1-100, 2-40 or 4-20 reinforcing fibers in each biocomposite layer.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the medical implant to the biodegradable polymer embodied in a biodegradable composite comprising between 1-100, 2-40 or 4-20 reinforcing fibers in each biocomposite layer, since applicant has not disclosed that such number of layers solve any state problem or is anything more than one of numerous number of fibers to form a thicknesses of an implant a person of ordinary skill in the art would find obvious for the purpose of creating a composite layer of material for use in a medical implant.  
 	Regarding claim 39, Day et al. disclose the claimed invention except for the express teaching of a standard deviation of fiber diameter between fibers is less than 5µm, 3µm , or 1.5 µm. 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device to have a standard deviation of fiber diameter between fibers is less than 5µm, 3µm , or 1.5 µm, since applicant has not disclosed that such specific values of fiber diameter deviation be less than 5µm, 3µm , or 1.5 µm would find obvious for the purpose of creating a composite layer of material for use in a medical implant.
 	Regarding claim 50, Day et al. disclose the claimed invention except for the express teaching that each composite layer is of thickness 0.05 mm - 0.5 mm, 0.15 - 0.35 mm, or; and wherein each composite layer is of width 2 - 30 mm. 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed each of the composite layers of Day et al. to have a thickness of .05 mm - 0.5 mm, 0.15 - 0.35 mm, or; and wherein each composite layer is of width 2 - 30 mm, since applicant has not disclosed that such specific thickness and width ranges solve any state problem or is anything more than one of numerous thicknesses a person of ordinary skill in the art would find obvious for the purpose of creating a composite layer of material for use in a medical implant.  
 	Regarding claim 57, Day et al. disclose the claimed invention except for the express teaching of the implant comprises between 2-20, 2-10 or 2-6 composite layers.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the medical implant to have between 2-20, 2-10 or 2-6 composite layers, since applicant has not disclosed that such number of layers solve any state problem or is anything more than one of numerous number of layers for form a thicknesses of an implant a person of ordinary skill in the art would find obvious for the purpose of creating a composite layer of material for use in a medical implant.  
Claims 14 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2013/0144400) in view of Choi et al. (US 2005/0226904).
 	Regarding claim 14, Day et al. disclose the claimed invention except for a distance between layers, as determined by a distance between a last fiber in one layer and a first fiber in an adjacent layer, is between 0-200 µm, 0-60 µm, 1-40 µm, 2-30µm.
 	Choi et al. teach a medical implant (Abstract, Figures 2, 4 and 6) which has a plurality of reinforcement fibers (figure 2, 4 and 6) with a distance between each layer as determined by a distance between a last fiber in one layer and a first fiber in an adjacent layer, is between 0-200 µm, 0-60 µm, 1-40 µm, 2-30µm (¶51). The fibers having a spacing in this manner such that the device is useful as both an implant material and as a microcarrier depending on the condition to be treated (52).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of Day et al. to have a distance between a last fiber in one layer and a first fiber in an adjacent layer, is between 0-200 µm, 0-60 µm, 1-40 µm, 2-30µm as taught by Choi et al. as it permits the implant to be useful as both an implant material and as a microcarrier depending on the condition to be treated.
 	Regarding claim 42, Day et al. disclose the claimed invention except for a distance between adjacent reinforcing fibers with each layer is in a range of 0.5-50 µm, 1-20 µm, 1-20 µm, or 1-10 µm.
 	Choi et al. teach a medical implant (Abstract, Figures 2, 4 and 6) which has a plurality of reinforcement fibers (figure 2, 4 and 6) with a distance between adjacent reinforcing fibers with each layer is in a range of 0.5-50 µm, 1-20 µm, 1-20 µm, or 1-10 µm (¶51).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of Day et al. to have a distance between adjacent reinforcing fibers with each layer is in a range of 0.5-50 µm, 1-20 µm, 1-20 µm, or 1-10 µm as taught by Choi et al. as it permits the implant to be useful as both an implant material and as a microcarrier depending on the condition to be treated.

 	Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2013/0144400) in view of Moran et al. (US 5,522,904).
 	Regarding claim 10, Day et al. discloses the claimed invention except for each layer has a directional fiber orientation, and wherein said fiber orientation alternates between between adjacent layers such that each adjacent layer is of a different, angle, and wherein said angle difference between layers is between 15 to 75 degrees; between 30 to 60 degrees; or between 40 to 50 degrees.
 	Moran et al. teach a medical implant (figures 1-3) having a plurality of adjacent layers (“plys’, figure 2) each layer has a directional fiber orientation (figure 2), and wherein the fiber orientation alternates between adjacent layers such that each adjacent layer is of a different angle (figure 2, column 2, lines 43-53), and wherein said angle difference between layers is between 15 to 75 degrees; between 30 to 60 degrees; or between 40 to 50 degrees (figure 2, column 2, lines 43-53 and column 3, lines 62-67). The alternating of angles between each layer allows for a composite design that maximizes strength in a first region while maintaining sufficient flexibility and strength in a second region (column 3, lines 62-67). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the medical implant of Day et al. to have each layer has a directional fiber orientation, and wherein the fiber orientation alternates between adjacent layers such that each adjacent layer is of a different, angle, and wherein said angle difference between layers is between 15 to 75 degrees; between 30 to 60 degrees; or between 40 to 50 degrees as taught by Moran et al. as the alternating of angles between each layer allows for a composite design that maximizes strength in a first region while maintaining sufficient flexibility and strength in a second region.

 	Regarding claim 28, Day et al. discloses the claimed invention except for a majority of reinforcement fibers within the composite layer are aligned to the longitudinal axis of the medical implant; or wherein a majority of reinforcement fibers within the composite layer are aligned at an angle to the longitudinal axis and wherein said angle is less than 90 degrees, less than 60 degrees, or less than 45 degrees from the longitudinal axis.
 	Moran et al. teach a medical implant (figures 1-3) having a majority of reinforcement fibers within the composite layers (“plys’, figure 2) are aligned to the longitudinal axis of the medical implant; or wherein a majority of reinforcement fibers within the composite layer are aligned at an angle to the longitudinal axis and wherein said angle is less than 90 degrees, less than 60 degrees, or less than 45 degrees from the longitudinal axis (figure 2, column 2, lines 43-53). The alternating of angles between each layer allows for a composite design that maximizes strength in a first region while maintaining sufficient flexibility and strength in a second region (column 3, lines 62-67). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the medical implant of Day et al. to have 
a majority of reinforcement fibers within the composite layer are aligned to the longitudinal axis of the medical implant; or wherein a majority of reinforcement fibers within the composite layer are aligned at an angle to the longitudinal axis and wherein said angle is less than 90 degrees, less than 60 degrees, or less than 45 degrees from the longitudinal axis as the alternating of angles between each layer allows for a composite design that maximizes strength in a first region while maintaining sufficient flexibility and strength in a second region.

 	Claims 46, 54, 76, 82, 85 and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2013/0144400) in view of Preiss-Bloom et al. (WO 2016/035088).
 	Regarding claim 46, Day et al. disclose the claimed invention except for a weight percentage of fibers in a range of 20-90% or 40-70%; and wherein a volume percentage of reinforcing fibers within the implant is in a range of 30-90% or 40-70%. 	Preiss-Bloom et al. disclose a weight percentage of fibers in the range of 20-90% or 40-70%; and wherein a volume percentage of reinforcing fibers within the implant is in a range of 30-90% or 40-70% (page 19, ¶6).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant to have a weight percentage of fibers in a range of 20-90% or 40-70%; and wherein a volume percentage of reinforcing fibers within the implant is in a range of 30-90% or 40-70% as taught by Preiss-Bloom, since applicant has not disclosed that such specific weight percentage of fibers solve any state problem or is anything more than one of numerous number of layers for form a thicknesses of an implant a person of ordinary skill in the art would find obvious for the purpose of creating a composite layer of material for use in a medical implant.  
  	Regarding claim 54, Day et al. in view of Preiss-Bloom et al. disclose a density of the biocomposite is between 1.2 to 1.9 g/ml; or 1.4 to 1.8 g/ml (see tables on pages 31, 33 and 34, page 12, 94-6).
 	Regarding claim 76, Day et al. in view of Preiss-Bloom et al. disclose the fiber bundles are present in a single, non-overlapping layer with each composite layer (figures 32a, 32b and 33 of Preiss-Bloom).
 	Regarding claim 82, Day et al. in view of Preiss-Bloom et al. disclose wherein the PLLA is used in the polymer matrix and the matrix comprises at least at least 30%, 50% or 70% PLLA (page 15, ¶3 – page 16, ¶1 of Preiss-Bloom).
 	Regarding claim 85, Day et al. in view of Preiss-Bloom et al. disclose wherein the PDLA is used in the polymer matrix and the matrix comprises at least at least 5%, 10% or 20% PDLA (page 15, ¶3 – page 16, ¶1 of Preiss-Bloom). 	Regarding claim 88, Day et al. in view of Preiss-Bloom et al. disclose the fiber comprises a silica-base mineral compound (Page 16, ¶6 – Page 17, ¶2).
 	Regarding claim 89, Day et al. in view of Preiss-Bloom et al. disclose the silica-based mineral compound has at least one oxide composition in at least one of the following mol. % ranges: Naz0: 11.0- 19.0 mol.% CaO: 9.0 -14.0 mol.% MgO: 1.5 -8.0 mol.% B203: 0.5 - 3.0 mol.% Al2O03: 0 - 0.8 mol.% P203: 0.1-0.8 mol.% (page 16, ¶6 – page 17, ¶2 of Preiss-Bloom et al.).
 	Regarding claim 90, Day et al. in view of Preiss-Bloom et al. disclose wherein the silica-based mineral compound has at lest one oxide composition in at least one of the following mol. % ranges: Naz0: 12.0 -13.0 mol.% CaO: 9.0 -10.0 mol.% MgO: 7.0-8.0 mol.% B203: 1.4-2.0 mol.% P2O03: 0.5 - 0.8 mol.% Si02: 68 - 70 mol.% (page 16, ¶6 - page 17, ¶2 of Priess-Bloom et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775